Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 2014-205572 (hereinafter “JP’572”).
Regarding claim 1, Figs. 1-5 show an image-forming apparatus for forming an image on a sheet, comprising:
an image-forming unit (2) configured to form the image on the sheet; 
a discharge unit (one roller 81 and one roller 82) configured to discharge the sheet to an outside of the image-forming apparatus, wherein the discharge unit (one roller 81 and one roller 82) includes a discharge roller (the one roller 81), a discharge 
a conveyance unit (another roller 81 and one roller 83) configured to convey the sheet in an opposite direction to convey the sheet again to the image-forming unit (2) , wherein the conveyance unit (another roller 81 and one roller 83) includes a conveyance roller (another roller 81), a conveyance driving shaft (another shaft 81a) configured to rotate by transmission of a conveyance driving force and to support the conveyance roller (another roller 81), a second driven roller (one roller 83) configured to be driven to rotate with the conveyance roller (another roller 81) and a second supporting shaft (a shaft 83a) that supports the second driven roller (one roller 83),
wherein the discharge driving shaft (one shaft 81a) and the conveyance driving shaft (another shaft 81a) are disposed at different positions (i.e., different positions in the F3 direction in Fig. 2) respectively when viewed in an axial direction of the discharge driving shaft (one shaft 81a), wherein the first supporting shaft (one shaft 82a) and the second supporting shaft (one shaft 83a) are disposed at respectively different positions when viewed in an axial direction of the first supporting shaft (one shaft 81a),
wherein the discharge roller (one roller 81a) and the conveyance roller (another roller 81a) are arranged at different positons in a width direction of the sheet that is perpendicular to a conveyance direction of the sheet, and wherein the discharge roller 
Regarding claim 6, Figs. 1-5 show a supporting portion (Fig. 1) that supports the discharge driving shaft (one shaft 81a) and the conveyance driving shaft (another shaft 81a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP’572 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0192710 (Hanashima et al.).  With regard to claim 8, JP’572 teaches most of the limitations of this claim including the discharge roller (one roller 81) being a first discharge roller, but does not show that the discharge unit has a second discharge roller supported by the discharge driving shaft, as claimed.
Hahsima teaches that it is well-known in the art to provide a discharge unit (including 101 and 102) with multiple discharge rollers (101a and 101a) supported by the same discharge driving shaft (101c) for discharging sheets out of an image forming apparatus.  Because both JP’572 and Hanashima teach discharging units for discharging sheets out of image forming apparatuses, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the multiple discharge roller arrangement on a driving shaft of Hanashima for the single roller on a driving shaft of JP’572 to achieve the predictable result of discharging sheets from an image forming apparatus. 
Regarding claim 9, Fig. 3 of Hanashima shows that the discharge unit (including 101 and 102) includes another first driven roller (102) configured to be driven to rotate with the second discharge roller (101a).  This same arrangement would be provided on the apparatus of JP’572 according to the teachings of Hanashima.
Regarding claim 10, Fig. 3 of Hanashima shows that the discharge unit (including 101 and 102) includes another first supporting shaft (unnumbered shaft) that supports the other first driven roller (102) and is coaxially located with the first supporting shaft (other unnumbered shaft on other element 102).  This same arrangement would be provided on the apparatus of JP’572 according to the teachings of Hanashima.
Regarding claim 11, Fig. 3 of Hanashima shows that the discharge unit (including 101 and 102) includes a third discharge roller (another roller 101a) supported JP’572 according to the teachings of Hanashima.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
5.	Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658